DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baldassarre (US 2010/0019574) in view of Jung (US 9,097,448).
	As to claim 1, Baldassarre teaches an air conditioning system comprising multiple air conditioning units (paragraph 70), wherein an auxiliary power source 109 is utilized, in a case where a power source 102 for the air conditioning units is interrupted, to feed power to the air conditioning units for which the power source 102 is interrupted (Fig. 4; paragraphs 2, 23, 57). Baldassarre teaches predetermined devices in the form of Loads 1-n connected to the air conditioners and the auxiliary power source via power bus 204 (Fig. 2). The predetermined devices/Loads 1-n are operable in conjunction with each other and are operable independently in response to available power conditions (paragraph 90), and thus each device/load is necessarily operable in a forced mode in conjunction with another device connected to the auxiliary power source, and in an other mode wherein the device operates without the another device. Baldassarre also teaches a controller 114 configured to deactivate at least one of the predetermined device and the another device by stopping the forced mode operation and starting the at least one other mode.
	Baldassarre is silent regarding specific air conditioner construction and thus does not explicitly teach a refrigerant cycle including an outdoor unit and a plurality of indoor units. However, Jung teaches that it is known to utilize an auxiliary power supply unit in conjunction with a refrigerant cycle including an outdoor unit 20 and a plurality of indoor units 10 (Figs. 1-2). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to utilize an air conditioning system with the claimed outdoor and indoor units as taught by Jung in the system of Baldassarre for the purpose of providing environmental control to multiple zones of a dwelling. 
	As to claim 3, Baldassarre teaches performing notification of a state of the predetermined device by issuing a display warning to the user (paragraph 125). 
	As to claims 6 and 14, Baldassarre teaches performing a stopping operation by disconnected power to loads 1-n in response to an anomaly wherein a primary power source is interrupted (Fig. 7, step 410).

Claims 4-5, 9, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldassarre as applied above, and further in view of Mitsumori (EP 3 382 294) and Couperthwaite (US 2017/0356663).
	As to claims 4 and 9, Baldassarre is silent regarding the specific loads 1-n, and thus does not explicitly teach the predetermined device is a humidifier connected to the indoor unit, and the another device is a drain pump that operates in conjunction with the humidifier.
	However, Mitsumori teaches utilizing a drain pump in an air conditioning system (paragraph 25), and Couperthwaite teaches that it is known to operate a drain pump in conjunction with a humidifier (paragraph 92). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Baldassarre to include a humidifier that operates in conjunction with a drain pump as claimed and taught by Mitsumori and Couperthwaite, because it would increase the capability of the system to meet user comfort demands.
	As to claims 5 and 11-12, Baldassarre, as modified and discussed in the rejections above, does not explicitly teach the controller 114 continuing operation of the outdoor unit in a case where operation of the indoor unit has stopped. However Mitsumori teaches continuing operation of the outdoor unit 10 in a case where operation of at least one indoor unit 20-1, 20-2 has stopped (Fig. 1: outdoor unit power is controlled by a separate breaker 102 and thus the outdoor unit 10 is operated in a scenario wherein one of the breakers 202-1 and 202-2 of the indoor units is opened). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 114 of Baldassarre to operate the system in the manner as claimed and taught by Mitsumori because it would allow for continued air conditioning at the indoor units which remain operational. 
	As to claims 15-16, Baldassarre teaches performing a stopping operation by disconnected power to loads 1-n in response to an anomaly wherein a primary power source is interrupted (Fig. 7, step 410).

Applicant’s arguments, see page 5, filed 9/21/2022, with respect to the objections to the claims have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant’s arguments, see pages 5-8, filed with respect to the rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Baldassarre (US 2010/0019574).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763